DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 10/27/2022. Claims 1, 3-6 and 8-28 with claims 1, 8 and 19 amended, claims 2 and 7 canceled and claims 22-28 new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/27/2022 has been entered.

Response to Arguments
Applicant’s arguments, see the response, filed 10/27/2022, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of 12/22/2020 has been withdrawn in light of amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,087,784 to Shapiro et al. (Shapiro) in view of Canadian Patent Document CA 3 000 376 to Freeman et al. (Freeman).
In Reference to Claim 22
Shapiro discloses a blade outer air seal assembly (Fig. 2: 40 for instance), comprising: 
a support structure (35) securable to an engine static structure (Fig. 1: such as secured to structure of 10, not shown); 
a carrier (Fig. 2: 70) securable to the support structure; 
a blade outer air seal (40) having a plurality of seal segments (Fig. 5: 41 for instance) arranged circumferentially (col 4, ll 28-30) about an axis (Fig. 1: 26) and mounted in the support structure by the carrier; 
wherein the carrier includes a platform (Fig. 4: 84 and 76) and first and second carrier hooks (72, 74) engageable with the support structure to secure the carrier, the first and second carrier hooks extend radially outward (Fig. 4: bottom to top for instance) from the platform and extend along an axial length (Fig. 4: left to right for instance) of the carrier with respect to the axis; and 
the first carrier hook (72 for instance) extends generally in a first circumferential direction (Fig. 4: into the page for instance).
Shapiro does not teach a configuration of the first and second carrier hooks “… such that the first and second carrier hooks are circumferentially spaced apart from each other with respect to the axis …” nor teach “… the second carrier hook extends generally in a second circumferential direction opposite the first circumferential direction with respect to the axis …”
Freeman is related to a blade outer air seal assembly (Fig. 2: 26) and the mounting of portions of the assembly (abstract, see also Figs. 5 and 6 for instance), as the claimed invention, and teaches first and second hooks (Fig. 5: one of 344 and the other of 344 for instance) engageable with a further structure (324 for instance), the first and second hooks extend radially outward (from 342 upwards for instance) from a platform (342) and extend along an axial length (a width for instance) of the platform with respect to an axis (Fig. 1: A for instance) such that the first and second hooks are circumferentially spaced apart (Fig. 5: as seen) from each other with respect to the axis ([0025]); and the first hook (Fig. 5: one of 344) extends generally in a first circumferential direction (a portion to the left for instance), and the second carrier hook (the other of 344 for instance) extends generally in a second circumferential direction (a portion to the right for instance) opposite the first circumferential direction with respect to the axis (Fig. 1 and [0025]: circumferential direction relative to axis A). Freeman demonstrates that mounting may be done in various direction as seen in comparison between figures 5 and 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second carrier hooks of Shapiro such that the first and second carrier hooks are circumferentially spaced apart from each other with respect to the axis (i.e. as taught by Freeman in the alternative mounting configuration as shown in figure 6 as compared to figure 5); and wherein the first carrier hook extends generally in a first circumferential direction, and the second carrier hook extends generally in a second circumferential direction opposite the first circumferential direction with respect to the axis (i.e. again, as taught by Freeman in the alternative mounting configuration as shown in figure 6 as compared to figure 5), as it is noted that the use of a known technique (in this case the use of a mounting assembly hook as taught by Freeman and extending in an circumferential direction as opposed to an axial direction), to improve a similar devices (in this case the use the technique with the first and second hooks of Shapiro extending in circumferential directions along the carrier of Shapiro, such as the carrier connected to the support structure of Shapiro, and so as to reduce stresses on the mounted components, as taught by Freeman [0060]) was an obvious extension of prior art teachings, MPEP 2141 Ill C.
In Reference to Claim 23
Shapiro, as modified by Freeman, discloses the blade outer air seal assembly of claim 22, wherein: the support structure (Shapiro: 35 further modified to accommodate the configuration as taught by Freeman) includes a first support hook and a second support hook (Freeman: portions 338 for instance) circumferentially spaced apart from each other (Freeman: to mount each 344) with respect to the axis to establish a dovetail (Freeman: as seen of portions 338); and the first and second carrier hooks (Shapiro 72 and 74 as modified and configured as 344 of Freeman) engage the first and second support hooks (Shapiro 35 as modified and configured as 338 of Freeman) along the dovetail (as taught by Freeman) to mount the carrier (Shapiro 70 as modified) to the support structure (Shapiro 35 as modified). It is noted that the use of a known technique (in this case the use of a mounting assembly hook formed to have a dovetail shape as taught Freeman), to improve a similar devices (in this case the use the technique with the first and second support hooks of Shapiro being formed as dovetails and connecting the carrier of Shapiro to the support structure of Shapiro, and so as to reduce stresses on the mounted components, as taught by Freeman [0060]) was an obvious extension of prior art teachings, MPEP 2141 Ill C.

Allowable Subject Matter
Claims 1, 3-6 and 8-21 are allowed.
Claims 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The application is allowable for the reasons set forth in the decision of The Patent Trial and Appeal Board in regard to limitations that has been amended into claims 1 and 19. The closest prior art Shapiro discloses a post (Fig. 5: 86, 88) that extends radially outward from the platform and engages the seal segment 41 but does not teach the post “… engages with an edge of the support structure ….” Similarly in regard to claim 24, the prior art Shapiro teaches a first post (Fig. 5: 86) and a second post (88) circumferentially spaced apart and that engages the seal segment 41 but does not teach “… the first post engages with a radially inward face of the first support hook … the second post engages with a radially inward face of the second support hook ….”
Claims 3-6 and 8-18 are allowable based on their dependency on claim 1.
Claims 20-21 are allowed based on their dependency on claim 19.
Claims 25-28 would be allowable based on their dependency on claim 24.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show  blade outer air seal assemblies and the mounting of such assemblies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745